DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a gene encoding an unspecified plant derived Msi2 protein having an unspecified “loss-of-function” mutation and plants and methods thereof.
Claims 1-15 recite unspecified variants of an unspecified Msi2 protein having an undefined structure with respect to a structure function relationship within the undescribed variants resulting in loss of expression of the protein of any one of SEQ ID NO: 1, 2, 3, 10, or the polynucleotide of SEQ ID NO: 5 or 7.
Applicant only describes Msi2 from a Solanum species having the structure function relationship whereby the loss of function is by a stop codon occurring within a WD40 repeat domain of the Msi2 polypeptide (a truncation after amino acid position 125 in SEQ ID NO: 2, 3, or 10).
Applicant does not describe variants of the instantly claimed sequences modified with respect to any number of unspecified substitutions deletions or insertions into an Msi2 polypeptide that would result in a loss of function of the polypeptide.
Further, neither Applicants specification or the prior art at the time of filing describe a representative number of Msi2 polypeptides sufficient to show possession of the invention as broadly claimed. In addition, the mere recitation of the presence of a WD40 domain and/or a CAF1C does not delineate the broadly claimed Msi2 polypeptides sufficient to show possession of the invention as broadly claimed.
Moreover, recitation of polypeptides having 70% identity to SEQ ID NO: 1, 2, 3, or 10 or polynucleotides of SEQ ID NO: 5 or 7 encompass polypeptides and polynucleotides respectively having no association with the function of the Msi2 polypeptides of SEQ ID NO: 1, 2, 3, or 10; and thus given the lack of representative number of Msi2 polypeptides in the art having an identity as great as 70% or greater or as low as 30% identity to the polypeptides supra when considering the possibilities of 70% identity at the nucleotide level as recited in claim 3 for example, and the absence of any teaching of additions, substitutions or deletions to Msi2 polypeptides resulting in haploid progeny or progeny with aberrant ploidy (other than the stop codon at codon 125) Applicants are not in possession of the invention as broadly claimed.
Moreover, the lack of any specific activity defining the broadly claimed genus is exemplified in the close identity of proteins not known to be Msi2 polypeptides yet they contain all the structural features required by the instant claims as exemplified by the sequence of RESULT 2 (GENBANK ACCESSION TMX01996.1) below.
RESULT 2
A0A6N2C5P1_SOLCI
ID   A0A6N2C5P1_SOLCI        Unreviewed;       403 AA.
AC   A0A6N2C5P1;
DT   07-OCT-2020, integrated into UniProtKB/TrEMBL.
DT   07-OCT-2020, sequence version 1.
DT   19-JAN-2022, entry version 5.
DE   RecName: Full=CAF1C_H4-bd domain-containing protein {ECO:0000259|Pfam:PF12265};
GN   ORFNames=EJD97_022920 {ECO:0000313|EMBL:TMX01996.1};
OS   Solanum chilense (Tomato) (Lycopersicon chilense).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; lamiids; Solanales; Solanaceae; Solanoideae; Solaneae; Solanum;
OC   Solanum subgen. Lycopersicon.
OX   NCBI_TaxID=4083 {ECO:0000313|EMBL:TMX01996.1};
RN   [1] {ECO:0000313|EMBL:TMX01996.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Mature leaves {ECO:0000313|EMBL:TMX01996.1};
RA   Stam R., Nosenko T., Hoerger A.C., Stephan W., Seidel M.A., Kuhn J.M.M.,
RA   Haberer G., Tellier A.;
RT   "The de novo reference genome and transcriptome assemblies of the wild
RT   tomato species Solanum chilense.";
RL   Submitted (MAY-2019) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   -!- SIMILARITY: Belongs to the WD repeat RBAP46/RBAP48/MSI1 family.
CC       {ECO:0000256|ARBA:ARBA00009341}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:TMX01996.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; RXGB01000732; TMX01996.1; -; Genomic_DNA.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   Gene3D; 2.130.10.10; -; 1.
DR   InterPro; IPR020472; G-protein_beta_WD-40_rep.
DR   InterPro; IPR022052; Histone-bd_RBBP4_N.
DR   InterPro; IPR015943; WD40/YVTN_repeat-like_dom_sf.
DR   InterPro; IPR001680; WD40_repeat.
DR   InterPro; IPR019775; WD40_repeat_CS.
DR   InterPro; IPR036322; WD40_repeat_dom_sf.
DR   Pfam; PF12265; CAF1C_H4-bd; 1.
DR   Pfam; PF00400; WD40; 4.
DR   PRINTS; PR00320; GPROTEINBRPT.
DR   SMART; SM00320; WD40; 5.
DR   SUPFAM; SSF50978; SSF50978; 1.
DR   PROSITE; PS00678; WD_REPEATS_1; 2.
DR   PROSITE; PS50082; WD_REPEATS_2; 3.
PE   3: Inferred from homology;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242};
KW   Repeat {ECO:0000256|ARBA:ARBA00022737};
KW   WD repeat {ECO:0000256|ARBA:ARBA00022574, ECO:0000256|PROSITE-
KW   ProRule:PRU00221}.
FT   DOMAIN          18..86
FT                   /note="CAF1C_H4-bd"
FT                   /evidence="ECO:0000259|Pfam:PF12265"
FT   REPEAT          162..197
FT                   /note="WD"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00221"
FT   REPEAT          211..253
FT                   /note="WD"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00221"
FT   REPEAT          298..333
FT                   /note="WD"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00221"
SQ   SEQUENCE   403 AA;  45275 MW;  A3C510D4A58AAB15 CRC64;

  Query Match             99.0%;  Score 2164;  DB 89;  Length 403;
  Best Local Similarity   99.0%;  
  Matches  399;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MAEEELEAAGETEQDVEEEFAVWKKNTPLLYDLVVCHALEWPSLTVQWLPSPTTDDGAFA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEEELEAAGETEQDVEEEFAVWKKNTPLLYDLVVCHALEWPSLTVQWLPSPTTDDGAFA 60

Qy         61 VHKLILGTHTSDDCPNFLMVAKVHLPRNPASGLEHNLMNPQIPKVEIVQKIHVDGEVNRA 120
              ||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db         61 VHKLILGTHTSDDCPNFLMVANVHLPRNPASGLEHNLMNPQIPKVEIVQKIHVDGEVNRA 120

Qy        121 RCMPQKPAVVAAKTSSSEVYVFDSAKQPLDHEGGSCNPDVRLRGHDKEGYGLSWSPFKEG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RCMPQKPAVVAAKTSSSEVYVFDSAKQPLDHEGGSCNPDVRLRGHDKEGYGLSWSPFKEG 180

Qy        181 FLLSGSNDQKICLWDISALPQDKVLMAHHTYEEHEDVVEDVSWHPKNENLFGSVGDDCRL 240
              ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        181 FLLSGSNDQKICLWDISALPQDKVLMAHHTYEEHEDVVEDVSWHPMNENLFGSVGDDCRL 240

Qy        241 IIWDFRTNKAQHSVLVHEKEVNYLSFNSYTEWVLATASSDSTVGLFDMRKLSSPLHVFGS 300
              |||| |||||||||| ||||||||||||||||||||||||||||||||||||||||||||
Db        241 IIWDLRTNKAQHSVLAHEKEVNYLSFNSYTEWVLATASSDSTVGLFDMRKLSSPLHVFGS 300

Qy        301 HTDEVFQVEWDPNHETVLASSGGDRRLMVWDLNRIGDEQLEGEAEDGPSELLFSHGGHKA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HTDEVFQVEWDPNHETVLASSGGDRRLMVWDLNRIGDEQLEGEAEDGPSELLFSHGGHKA 360

Qy        361 KISDFSWNKNEPWVISSVAEDNCVQVWQMAESIYREDNDNGNC 403
              |||||||||||||||||||||||||||||||||||||||||||
Db        361 KISDFSWNKNEPWVISSVAEDNCVQVWQMAESIYREDNDNGNC 403

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-15 are drawn to a gene encoding an Msi2 protein having an unspecified loss-of-expression mutation resulting in an unspecified reduced expression of the Msi2 protein is indefinite in that there is no comparative basis for the reduction in gene or protein expression. Any sequence falling within the scope of the instant claims would require some kind of comparison of its own expression in a plant of some kind that defined the loss of expression. However, there is no gene or protein expression comparing mutant and non-mutant expression endogenously or heterologously. In addition, there is no comparative basis, structurally speaking, for “the mutations” as claimed, any protein having at least 70% identity to SEQ ID NO: 1, 2, 3, 10, 5 or 7; or any of the other limitations set forth in claims 4-15 would fail to set forth the metes and bounds of the invention as broadly claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10849289. Although the claims at issue are not identical, they are not patentably distinct from each other because in both instances the claims of the ‘289 Patent and the instant claims are drawn to SEQ ID NO: 1, 2, 3, 10, 5 and 7 having the same loss of function or expression mutations and plants and methods thereof.


All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        5